 In the Matter of BRANICK MANUFACTURING COMPANY AND C. E.BRANICK DOING BUSINESS AS BRANICK COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS, LOCAL 824,A. F. OF L.Cases Nos.18-C-1025, 18-8-811 and 18-H-824respectivelyDECISIONANDORDERJuly 13, 19114Pursuant to a Decision and Direction of Election of the Board,'an election was held on'February 14, 1944, among the employees of therespondent at Fargo, North Dakota, to determine whether or not In-ternational Union, United Automobile Workers, Local 824, A. F. of L.,herein called the Union,- was the majority representative of the em-'ployees for the purposes of collective bargaining.Having lost theelection, the Union on February 17, 1944, filed Objections with theRegional Director, alleging, that the respondents had engaged in cer-tain unfair, labor practices which had affected the outcome of theelection.The Regional Director investigated the Objections, reportedto the Board that they raised substantial and material 'issues; andrecommended that, a hearing be held.On March 24, 1944, the Unionfiled an amended charge with the Board alleging that the respondentshad engaged in unfair labor practices.2On March 9, 1944, the Boardissued an Order consolidating the above proceedings and directingthat a hearing on the Objections and on the charges of unfair laborpractices be held.On May 22, 1944, the Trial Examiner issued hisIntermediate Report, finding that the respondents had engaged inand were engaging in unfair labor practices, and recommending thatthey cease and desist therefrom and take certain affirmative actionas set out in the copy of the Intermediate Report attached hereto. 'Therespondents did not file any exceptions to the Intermediate Report.Norequest for oral argument before the Board at Washington, D. C., wasmade by any of the parties. -1 54 N. L R B 9792The original charge was filed by the Union on February 25, 1944.57 N. L R. B, No 34.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings,are hereby affirmed.The Board has considered the Inter-mediate Report and the entire'record in the case, and hereby adoptsthe findings,conclusions,and recommendations of the Trial Examiner.Since the record establishes that the respondents engaged in unfairlabor practices prior to the election, we find that the election was notan expression of the free will of an,uncoerced majority and thereforeshould be set aside,and we'shall so order.'We shall not,however, directa further election until such time as the Regional Director advises usthat the effects of the unfair labor practices have been dissipated.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations'Board hereby orders that the respondents,Branick ManufacturingCompany and C. E. Branick, doing business as Branick.Company,Fargo, North Dakota, and their officers,agents, successors,and assigns,shall :1.Cease and desist from in any manner interfering with, restraining,,or coercing their employees in the exercise of the right to self -organi-'zatioin, to form labor organizations,to join or assist InternationalUnioh,'United Automobile Workers, Local 824,, A. F. of L., or anyother labor organization,to bargain collectively through representa-tives of' their own choosing,and to engage in concerted activities,for the purpose,of collective bargaining or other mutual aid or pro-'tection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :,(a)Post immediately in conspicuous places throughout their plantsat Fargo, North Dakota, and maintain for a period of at least sixty(60) consecutive days from the date of posting,notices to their eiiz-ployees stating that the respondents will not engage in the conductfrom which they are ordered to cease, and desist in paragraph 1 ofthis Order :, (b)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10)days from the date of this Order, what stepsthe respondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the election held `on February 14,1944, among the employees of Branick Manufacturing Company, andC. E. Branick, doing business as Branick Company, of Fargo, NorthDakota, be,and it hereby is, set aside. BRANICK COMPANYINTERMEDIATE REPORTMr. Clarence. A. Meter,for the Board.Mr. Ft anklin J. Van Osdel,of Fargo, N Dak, for the respondents.-Mr..W. W,. Mw,rey,of Fargo, N. Daic, for the UnionSTATFTIE\T OF TIIE CASP217Upon a charge duly filed on March 24, 1944, by International Union, UnitedAutomobile Workers, Local 824 (A F of L ), herein called the Union, the NationalLabor Relations Board, herein called the Board by its Regional Director for theEighteenth Region (Minneapolis, Minnesota), issued its complaint dated March25, 1944, against Branick Manufacturing Commpany, herein called the Corporation,and C. E. Branick, doing business as Branick Company herein called Bilanick,alleging that the respondents had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein' called theAct.Copies of the complaint, the charge and, consolidated notice of hearingthereon were duly served upon the respondents and the Union.'With respect to unfair labor practices, the complaint alleged in substance:(1) that front about September 1, 1943, and at various times thereafter to. thedate of the complaint, the respondents advised, urged, and warned their em-ployees to cease their activities on behalf of the Union; (2) questioned theiremployees concerning their union activities and affiliation ; (3) advised, urged,and warned their employees to refrain from engaging in concerted activity forthe purposes of collective bargaining and other mutual aid and protection;(4) advised, urged, and warned their employees to vote against the Union at anelection conducted by the National Labor Relations Board on February 14, 1944;(5)made threats that the respondents might cease operations if the Union becamethe bargaining agent for their employees (6) made statements derogatory tothe Union, its members, and its leaders, and (7) by the aforesaid acts has inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.On April 4, 1944, the respondents filed their answer to the complaint denyingthat they had engaged in the unfair labor practices alleged.Pursuant to notice a hearing was held in Fargo, North Dakota, on April 6,1944, before Peter FWard, the Trial Examiner duly designated by the Chief,I On September 9 and November 23, 1943, the Union filed with the Regional Directorfor the Eighteenth Region amended petitions alleging that a question had arisen concerningthe representation'of employees of the respondents, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On November 11,1943, the Regional Director issued a Notice of Hearing on said petitions, giving notice ofhearing thereon to be held on December 6, 1943. Pursuant to such notice a hearing washeld at the time and place designated. On January 28, 1944, the Board issued its Decisionand Direction of Election.Pursuant thereto, an election was held on February 14, 1944The "Tally of Ballots" disclosed that a majority of the employees in the appropriate unithad voted against the paiticipating unionOn February 17, 1944, the Union filed withthe Regional Director, a "Protest of the Election" alleging that the respondents had coin-mitted ceitain acts of interference in connection with the election.On February 18, 1944,the Regional Director, by letter,- advised the respondents of the Union's protest of theelection and of the fact that an investigation would be handled by a Field Examiner forthe Boaid.Following such investigation the Regional Director issued a Report on Objec-tions dated February 28, 1944, finding in effect that the protest of election raised sub-stantial and material issues with respect to the conduct of the ballot and recommendingthat the Board direct a hearing on such objections. On or about March 2, 1944, counsel forthe respondents filed exceptions to the Report on Objections.Thereafter, on March 9,1944, the Board ordered a hearing on the "Objections to Election" and further ordered thatthe representation proceedings and the unfair labor practice proceeding be consolidated. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Trial Examiner.The Board and the respondents were represented by counsel,and the Union was represented by an organizer.All participated in the hearing.Full opportunity to be heard, to examine and cross-examine 'witnesses 'and tointroduce evidence bearing upon the issues was afforded all partiesAt theclose of the Board's case, the respondents moved for a dismissal of the complaint.The motion was denied. The motion was renewed at the close of the hearing,atwhich time the undersigned reserved ruling on the motion and now, forreasons set forth below, denies the motionAt the close of the hearing oralargument was had before the undersigned and included in the transcript ofproceedings' herein.'From the entire record in the case and from his observation of the witnesses,the-undersigned makes, in addition to the above, the following:_FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSiThe respondent, Branick Manufacturing Company is a North Dakota corpora-tion with its principal office and place of business in Fargo, North Dakota, whereit is engaged in the manufacture of tire spreaders for use in the repairing andinspection of tires.During' the calendar year 1942, the corporation purchasedraw materials consisting principally of steel and gray iron castings, amountingin value to dpproximate]y $45,000, of which in excess of 90 percent was shippedto it from points outside the State of NorthDakota.During the same period,the finished products amounted in value to approximately $145,000, of whichapproximately 90 percent was shipped to points outside the State of NorthDakota.0 E. Branick is president and general manager of the corporation.C. E. Branick, an individual, doing business as Branick Company, -is engagedat Fargo,-North Dakota, in the sale of tires and tubes, belting, tire vulcanizingand repair materials, tire accessories,, batteries, and used electric motorsHeis also engaged in vulcanizing and tire repair service'During the calendaryear 1942, Branick purchased raw materials consisting of rubber compounds, cordfabric, and fire and vulcanizing accessories, amounting in value to approxi-'mately $60,000, of which approximately 85 percent was shipped to him frompoints outside the State of North Dakota. During the same period, salesamounted to approximately $60,000, of which from 10 to 15 percent was madeto customers outside- the State of North DakotaAlso ,for the same period,the value of the vulcanizing and tire repair services rendered by Branickamounted in value to approximately $60,000, of which from 10 to 15 percentwas performed for customers outside the State of North Dakota.2At the time of the election, above referred to, there were 14 employees inthe appropriate unit which embraced employees of both respondents engagedin adjoining plants in Fargo, North Dakota.-II.THE ORGANIZATIONINVOLVEDInternational Union, United Autonio1ile Worliers, Local 824, affiliated withthe American Federation of Labor, is a-labor organization admitting to member-ship employees of the respondents.2 The findings found in this,section are based upon a stipulation of the parties to theeffect that the facts upon which the Board based its findings of the business of the'same"Companies"in its Decision and Direction of Election in Cases Nos.18-8-811 and 18-8-824, issued January 28,1944, remain substantially the same as they were at the time theBoard issued said Decision and Direction of Election. BRANICK COMPANYIII.THE UNFAIR LABOR PRACTICES219A. Interference, restraint, and coercionThe Union began organizational activity among the respondents' 'employeesiduring July, 1943, and succeeded in securing a substantial number of signedapplications for membership.On August 10, 1943, the Union informed Branick,that the employees had organized, and requested a meeting with him for thepurpose of negotiating for a contract.On or about August 21, 1943, Branickaccosted employee Lt.' Hamm and asked him what he thought about the Union.Hamm-replied that he. "had not given it very much thought." Branick- thenasked Hamm if he was with hun (Branick) or with the Union, to which Hammresponded that lie would be for whichever he figured would do him the mostgood.During this conversation Branick stated to Hamm that the Unions were,as a rule, no good, in that they always stepped in between the employer' aridemployees and caused trouble.As they parted Branick told Hamm that whenhe had madeup his mindthe way he would vote to let himknow.'Hamm wasdischarged on September 11, 1943.Also during August Branick discussed the Union with employee Rudolph Benerwhile that latter was at work in the machine shop and asked him what he thoughof the Union.Bener replied that it was Branrck's own fault that the Union wasin the plant because he had "promised, an increase in wage and never comethrough with it."Branick replied that he had tried hard but that the War LaborBoard would not permit him to increase wagesHe asked Bener how he wasgoing to vote at the union election.Bener replied, "Earl (Branick), I will do thesame thing as you would if you was in my place " Branick then stated that hedid not blame Bener but added that the Union would not do him any good c 'During September, 1943, Branick called employee Carl Schmidt, to his officeand asked him what he "thought about the Union." Schmidt stated that he "hadnot given it much thought."Branick then asked how he would vote and Schmidtreplied that he had not made up his mindOn February 12, 1944, 2 days before theelection above referred to, Branick talked to Schmidt at the latter's machine,asking him what he thought of "the big election" and telling him how he hadstarted "from scratch" and'worked his way up in business.Branick then re-ferred to union leaders, in substance as out-of-town people, and a bunch ofroughnecks; he stated that they took no interest in Schmidt or the local com-munity;'and that all they wanted was his money , Schmidt countered by statingthat business men organized and that he believed the Union would work out atthe plant.Branick replied that "it wouldn't work out," Schmidt stated thatwhat he liked about union and seniority rights was that the employees could notbe laid off without reasonBranick replied that he would not lay an employeeoff without "just reason" and advised Schmidt that if he did not like it there, he"-could punch the card any time" and get his check.'°Hamin testified that his christian name vas so spelled4These findings are based upon the credible testimony of HammBranick denied thathe asked Hamm how he was going to vote, but admitted that he had asked the employee"how he felt about" the Union and that FIanim had agreed to talk to him about it later.These findings ale based upon Bener's credible testimony. Branick denied telling Benerthat the Umon was "no good" and that he had asked any employee how he would votebut admitted the' interview and that lie had told Boner that in the matter of wages the'Union could do no more for the employees than he could°These findings are based on Schmidt's credible testimonyBranick admitted ques-tioning Schmidt on the subject,and admitted telling Schmidt that the Union,being out-siders, had no interest in the business,and the otherfellows in here.I 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD1I have never had any union experience.When this thing came on us last sum-mer it kind of dumbfounded me. I have seen a lot of union activity in the Eastand South and experienced it, and I say it sort of surprised me, and I'didn'tthink that a-little organization of our kind, with so few men, would ever con-sider the need of anything of that sort. In my talking with these fellows I triedmy darndest to get something that would sell myself on the idea, to get theiropinions, and I asked them questions about it in,that respect, to see what theirreasoning was.Q In other words, you testify you felt, that with a small establishment likeyours, a union was not necessary?A. No.A. Yes, sir.-Q. Asked them what they thought the Union would do for them?A. That is right.-Q What was the purpose of those conversations, Mr. Branick?A.Well, I was bornand raisedin North Dakota, out in the west on a ranch.On February 12 Branick asked employee Henry A. Wigtil,to call at his officeafter working hours, at which time he discussed the election that was to be heldthe following Monday, and stated, "I hope you won't vote in, favor of the Union."Branick thendescribedthe manner in which he had startedfrom a small begin-ning and worked up to his then present placein business.He added, however, thatif business would get "too tough, one doesn't feel likegoing on."'Also on February, 12, 1944, George Dingman, the foreman of the vulcanizingdepartment, falked to-Ocar- C. Johnson,-an employee who worked under him, andstated : "I supposeyou know there is going to be an election on the Union."WhenJohnson replied in the affirmative,Dingman stated :I am not going to tell you how to vote, but I would appreciate it very much ifyou would vote against it, and I know the "Skipper" would. . . . I wouldhate to see any outsider come in here and tell us how to run the businessDingman canvassed all of thevulcanizingplant employees shortly before theelection under instructions from Branick, and, according to the foreman's ownadmission, told about half of them :, ` we would rather, if you could see fit,, to votefavorably for the shop."-Although Branick denied, at the hearing, that he instructed Dingman to "influ-,,ence" the employees, he admitted,telling his foreman : ". . . ask then what youwant to. If you think it's possible, see how they feel about" the Union.Branick is admittedly opposed' to having his employees represented by anyunion.In this connection he testified :Q (By Mr.Meter)I understand on direct' examination that you admitted hav-ing conversations with the employees who testified, on or about the times whenthey testified to that those conversations occurred?A. Yes.Q And you admitted that you talked to Mr Schmidt and asked him how hefelt about the Union?A. Right.Q. And you also talked with other employees and asked them how they feltabout,the Union?-'This finding is'based upon Wigtil's credible testimony.' Branick admitted summoningWigtil to his office, and that he told the employee that "if the Union came in here itwould be a tougher thing to handleThe situation is now hard enough, without mak-ing it worse "'8These findings are based on Johnson's credible testimony, which, in the main, wascorroborated by Dingman. -- BRANICK COMPANY221TRIAL EXAMINER WARD Read the question and answer.(Last question and answer read )A. The Union`is not necessary, that is my answer.Q. (By'Mr Meter) Did you feel that the Union coming in would disrupt theprevious good relationship you had had with your employees, was that your point?A.'Yes, that enough ,outside interference in the plant, others to tell us whatto-do and- how to do it, and I couldn't see for the life of me, when these 'mencould come in there and talk to me any day or any minute they wanted to, orstop me in the shop and talk to me and ask questions, why they wanted someoutsider to represent them.'Q And that is the primary reason why you yourself personally contacted theemployees 'and talked about the Union?A. Yes, see what I could learn, what their line of reasoning was, why theythought if would be beneficial to them under the circumstances, with the salaryfreeze, and I still don't understand it. It is still a conundrum to me. I wouldlike to know.CONCLUSIONSFrom the above the undersigned finds that by and through the acts and conductof Branick: (1) in questioning Hamm concerning the Union; by telling him thatunions were, as a rule, no,good ; by asking him whether he, was for the Unionor for the respondents ; by telling him that when he made up his mind the wayliewas go,iig to vote to inform Branick ; (2) by questioning Bener during Augustconcerning the union ; by asking him flow he intended to vote, and by tellingBener that the Union would not do him any good; (3) by calling Schmidt to hisoffice during September and questioning him concerning the union, by askingSchmidt on February 12, 1944, what he thought of "the big election" and tellinghim that union leaders were roughnecks, who took no interest in Schmidt or in'the community in which he lived, that all they wanted was Schmidt's money,and that "he could punch the card at any time"; (4) by on February 12, 1944,callingWigtil to his office after working hours and discussion the election to beheld 2 days later and telling him, "I hope you won't vote in favor of theUnioii" ;by advising Wigtil in effect that if the Union won the election the respondentswould discontinue their business; (5) by instructing and causing foreman'Ding-`man 'to interview all employees working under him shortly before the electionand to request them to vote' against the union and in favor of the "shop"; andby the acts and conduct of Dingman in following said instructions in the mannerdescribed above, the respondents have interfered with, restrained. and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe)activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondenls'described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the fice flow of commerce.V THE,REMEDYHaving found that respondents have engaged in certain'unfair labor practicer,the undersigned will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Aet.Upon the above findings-of fact and the entire record the ''ider'signed'makesthe following: 222DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLusIONs OF LAW1.International Union, United Automobile Workers, Local 824, affiliated Withthe American Federation of Labor, is a labor organization within the meaning ofSection 2,(5; of the Act.-2.By interfering with, restraining, and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engagedin and are engaging inunfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents, Branick Manufacturing, Company andC.E. Branick, doing business as Branick Company, 'and their officers, agents,successors, and assigns shall:'1.Cease and desist from :Discouraging membership in International Union, United Automobile Workers,Local 824, affiliated with the American Federation of Labor, by interviewing theiremployees with reference to their union affiliations and activities ; by advisingtheir employees to vote in favor of the respondents and against the Union atany election that may be hereafter held for the purpose of choosing a bargainingrepresentative for their' employees or in any other manner interfering with,restraining, or coercing their employees in the exercise of the right to self-organi-zation, to form, join, or assist labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activities for,the purposes of collective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the Act..2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post iinniediately in conspicuous places in and about their Fargo, NorthDakota, plants and maintain for a;period of at least sixty (60) consecutive daysfrom the date of posting, notices to their employees stating: (1) that the re-spondents will not engage in the conduct from which it is recommended thatthey cease and desist in paragraph 1 of these recommendations; (2) that theywill take the affirmative action set forth in paragraph 2 of these recommenda-tions;and (3), that the respondents' employees are free to become or remainmembers of International Union, United Automobile Workers, Local 824, affiliated'with the American Federation of Labor ; and that the respondents will not dis-criminate against any employee because of membership or activity on behalfof that or any, other labor organization.(b)Notifyfthe Regional Director for the Eighteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondents have taken to comply therewith'It is further recommended that, unless on 'or before ten (10) days from thereceipt of this Intermediate Report the respondents notify said Regional Di-rector in writing that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents to take'the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of the Na-tional Labor Relations Board, Series 3, effective November 26, 1943, any party orcounsel for the Board may within fifteen .(15) days from the date Of the entry VBRANICKCOMPANY223of the order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Rochambeau Building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 3,3, should any party desire permission toargue orally before the Board request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the caseto the Board.-PETERF.WARD,Trial Examiner.DatedMay 22, 1944.